ELEVENTH AMENDMENT TO LOAN AGREEMENT
AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT

THIS ELEVENTH AMENDMENT TO LOAN AGREEMENT AND FIFTH AMENDMENT TO FORBEARANCE
AGEEMENT is entered into as of March 29, 2019 (the “Eleventh Amendment to Loan
Agreement,” or this “Amendment”), between FIELDPOINT PETROLEUM CORPORATION, a
Colorado corporation (“Borrower”) and CITIBANK, N.A., a national banking
association (“Lender”).

R E C I T A L S

A.Borrower and Lender are parties to the Existing Credit Agreement (refer to
Section 1 for terms not defined in the body of this Amendment), including the
Existing Forbearance Agreement defined below with respect to certain Specified
Defaults. 

B.Borrower has requested certain amendments to the Existing Credit Agreement and
the terms of the Forbearance Agreement.  Subject to the terms and conditions
herein, the Lender has agreed to such amendments, to be effective as of the
Effective Date (unless otherwise expressly provided herein). 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Same Terms.  All terms used herein which are defined in the Existing Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides.  In addition, (i) all references in the
Loan Documents to the “Agreement” shall mean the Existing Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by the Modification Papers.  In
addition, the following terms have the meanings set forth below: 

“Effective Date” means the date on which the conditions specified in Section 8
below are satisfied (or waived in writing by Lender).

“Existing Credit Agreement” means, collectively, that certain Loan and Security
Agreement dated as of October 18, 2006, between Borrower and Lender, as amended
by a First Amendment to Loan and Security Agreement  dated May 29, 2009, a
Second Amendment to Loan and Security Agreement dated August 12, 2009, a Third
Amendment to Loan and Security Agreement dated November 10, 2009, a Fourth
Amendment to Loan and Security Agreement dated October 17, 2011 and a Fifth
Amendment to Loan and Security Agreement dated March 19, 2014, a Sixth Amendment
to Loan Agreement and Forbearance Agreement dated September 30, 2016, a Seventh
Amendment to Loan Agreement and First Amendment to Forbearance Agreement dated
December 29, 2017, an Eighth Amendment to Loan Agreement and Second Amendment to
Forbearance Agreement dated March 30, 2018, a Ninth Amendment to Loan Agreement
and Third Amendment to Forbearance Agreement dated July 25, 2018, and a Tenth
Amendment to Loan Agreement and Fourth Amendment to Forbearance Agreement dated
November 7, 2018.

“Existing Forbearance Agreement” means a Sixth Amendment to Loan Agreement and
Forbearance Agreement dated September 30, 2016 between Borrower and Lender, as
amended by a Seventh Amendment to Loan Agreement and First Amendment to
Forbearance Agreement dated December 29, 2017, an Eighth Amendment to Loan
Agreement and Second Amendment to Forbearance Agreement dated March 30, 2018, a
Ninth Amendment to Loan Agreement and Third Amendment to Forbearance

--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LOAN AGREEMENT

AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT – Page 1

--------------------------------------------------------------------------------



Agreement dated July 25, 2018, and a Tenth Amendment to Loan Agreement and
Fourth Amendment to Forbearance Agreement dated November 7, 2018.

“Modification Papers” means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

“Specified Defaults” shall mean, collectively, Specified Defaults, as defined in
the Existing Forbearance Agreement, and the failure by Borrower to make any
payments due solely as a result of the occurrence of the Maturity Date as it
existed prior to giving effect to this Amendment.

2.Amendments to Existing Credit Agreement.  On the Effective Date, the Existing
Credit Agreement shall be deemed to be amended as follows: 

(a)Section 1.22 of the Existing Credit Agreement shall be amended to read in its
entirety as follows: 

“1.22Default Rate shall mean a rate per annum equal to three percent (3.0%) plus
the Applicable Prime Rate plus the Applicable Margin as to the Applicable Prime
Rate, but in no event to exceed the Maximum Rate.” 

(b)Section 1.51 of the Existing Credit Agreement shall be amended to read in its
entirety as follows: 

“1.51Maturity Date shall mean, unless the Note is sooner accelerated pursuant to
Section 10.2 hereof, June 30, 2019.” 

(c)Section 2.9.2 of the Existing Credit Agreement shall be amended to add the
following sentence to the end thereof: 

“Notwithstanding the foregoing, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing, at the sole election of Lender, all
Revolver Loans outstanding at such time shall bear interest, after as well as
before judgment, at the Default Rate.”

3.Amendments to Existing Forbearance Agreement.  On the Effective Date, the
parties agree that (x) with respect to Lender’s agreement to forbear, the terms
of Sections 3, 4, 5, 6, 8, and 13 of the Existing Forbearance Agreement shall
continue in full force and effect and be ratified by the parties hereto, subject
to the amendments thereto set forth in this section, and (y) the Existing
Forbearance Agreement shall be deemed to be amended as follows: 

(a)The introductory paragraph of Section 4 of the Existing Forbearance Agreement
shall be amended to read in its entirety as follows: 

“4.Forbearance.  Unless the Forbearance Period (as defined below) is sooner
terminated as provided in Section 5, Lender hereby agrees to forbear from the
exercise of any of its rights and remedies under the Existing Credit Agreement
and the other Loan Documents in connection with the Specified Defaults and the
Specified Anticipated Defaults for a period beginning as of the Effective Date
and continuing through and including June 30, 2019 (the “Forbearance Period”).” 

--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LOAN AGREEMENT

AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT – Page 2

--------------------------------------------------------------------------------



(b)Section 5A(i) of the Existing Forbearance Agreement shall be amended to read
in its entirety as follows:” 

“(i)End of Forbearance Period.  June 30, 2019;” 

 

(c)Section 8 of the Existing Forbearance Agreement shall be amended to replace
the reference to “March 31, 2019” therein with a reference to “June 30, 2019”. 

(d)Section 13 of the Existing Forbearance Agreement shall be amended to replace
each reference to “March 31, 2019” therein with a reference to “June 30, 2019”. 

4.Confirmation of Revolving Credit Borrowing Base.  The parties agree that the
Revolving Credit Borrowing Base remains $2,585,131.29 until next redetermined as
provided in Article III of the Loan Agreement, or reduced pursuant to Section 5
below or otherwise. 

5.Agreement with Respect to Certain Account Proceeds.  The parties hereby agree
and acknowledge that, as consideration for Lender entering into this Amendment,
the Borrower has a deposit account number 9786186100 with Lender (the
“Collateral Account”) and the current balance of such account is $59,049.21.
 During the Forbearance Period, Lender may apply all proceeds of the Collateral
Account to the Indebtedness under the Loan Documents, and Lender will promptly
thereafter give Borrower notice of such application.  Such proceeds will be
applied first to accrued and unpaid interest and then to the unpaid principal
balance owing on the Indebtedness under the Loan Documents.  To the extent that
such proceeds are used to reduce such outstanding principal balance, the
Borrowing Base shall be automatically reduced by the amount of such reduction of
the outstanding principal balance. 

6.Agreement with Respect to Certain Properties.  The parties hereby agree and
acknowledge that: 

(a)upon receipt by Borrower of any additional interests in oil and gas
properties during the Forbearance Period, Borrower will promptly provide Lender
with adequate legal descriptions and properly executed and notarized Mortgages
in form and substance satisfactory to Lender for filing such that Lender shall
have a first-priority lien on any such acquired properties; and 

(b)Section 7.7 of the Existing Credit Agreement prohibits the sale or other
disposition of oil and gas properties, but to the extent that any sale or
disposition may be approved by Lender in its sole discretion during the
Forbearance Period, any net proceeds of such disposition that are applied to the
payment of the Indebtedness shall result in an automatic reduction of the
Borrowing Base by the amount of such payment. 

7.No Waiver.  This Amendment shall not be construed as a consent to or waiver of
the Specified Defaults or the Specified Anticipated Defaults or any other
Default or Event of Default which may now exist or hereafter occur or any
violation of any term, covenant or provision of the Existing Credit Agreement or
any other Loan Document.  All rights and remedies of Lender are hereby expressly
reserved with respect to the Specified Defaults and the Specified Anticipated
Defaults any other Default or Event of Default which may now exist or hereafter
occur.  This Amendment does not affect or diminish the right of Lender to
require strict performance by Borrower of each provision of any Loan Document to
which such Person is a party, except as expressly provided herein.  All terms
and provisions of and all rights and remedies of Lender under the Loan Documents
shall continue in full force and effect and are hereby confirmed and ratified in
all respects. 

--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LOAN AGREEMENT

AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT – Page 3

--------------------------------------------------------------------------------



8.Conditions Precedent to Effective Date.  The obligations, agreements and
waivers of Lender as set forth in this Amendment are subject to the satisfaction
(in the opinion of Lender), unless waived in writing by Lender, of each of the
following conditions (and upon such satisfaction, this Amendment shall be deemed
to be effective as of the Effective Date): 

A.Eleventh Amendment to Loan Agreement.  Borrower shall have delivered to Lender
duly executed counterparts of this Amendment. 

B.Fees and Expenses.  Lender shall have received payment of the fees and
expenses of Lender’s counsel invoiced on or before the Effective Date. 

C.Representations and Warranties.  All representations and warranties contained
herein or in the other Modification Papers or the documents referred to therein
or otherwise made in writing in connection herewith or therewith shall be true
and correct in all material respects with the same force and effect as though
such representations and warranties have been made on and as of the Effective
Date. 

9.Certain Representations.  Borrower represents and warrants that, as of the
date of this Amendment:  (a) Borrower has full power and authority to execute
the Modification Papers to which it is a party and the Modification Papers
executed by Borrower constitute the legal, valid and binding obligation of
Borrower enforceable in accordance with their terms, except as enforceability
may be limited by general principles of equity and applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; and (b) no authorization, approval,
consent or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery and
performance by Borrower of the Modification Papers.  In addition, Borrower
represents that after giving effect to this Amendment and subject to the matters
disclosed in the Specified Defaults and the Specified Anticipated Defaults, all
representations and warranties contained in the Existing Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date of this Amendment as if made on and as of such date except as
otherwise disclosed in writing by Borrower to Lender or disclosed in Borrower’s
publicly filed disclosures with the SEC to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case such representation or warranty is true and correct in all material
respects as of such earlier date. 

10.No Further Amendments. Except as previously amended in writing or as amended
hereby, the Existing Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties. 

11.Release.  Borrower represents and warrants that as of the date of this
Amendment, there are no claims or offsets or defenses or counterclaims to
Borrower’s obligations under the Loan Documents, and in accordance therewith
Borrower: 

(a)waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and  

(b)releases and discharges Lender and its officers, directors, employees,
agents, shareholders, affiliates and attorneys (the “Released Parties”) from any
and all obligations, indebtedness, liabilities, claims, rights, causes of action
or other demands whatsoever, whether known or unknown, suspected or unsuspected,
in law or equity, which Borrower ever had, now has or claims to have or may have
against any Released Party arising prior to the date of this Amendment and from
or in connection with the Loan Documents or the transactions contemplated  

--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LOAN AGREEMENT

AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT – Page 4

--------------------------------------------------------------------------------



thereby, except those resulting from the gross negligence or willful misconduct
of the Released Party.

12.Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Existing Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Lender now has or may have in the future under or in connection with the
Existing Credit Agreement and the Loan Documents, each as amended hereby, or any
of the other documents referred to herein or therein.  The Modification Papers
shall constitute Loan Documents for all purposes. 

13.Confirmation of Security.  Borrower hereby confirms and agrees that all of
the deeds of trust, security agreements and other security instruments which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Existing Credit Agreement as modified by this
Amendment. 

14.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto. 

15.Incorporation of Certain Provisions by Reference.  The provisions of
Section 11.5 of the Existing Credit Agreement captioned “GOVERNING LAW”, Section
11.6 of the Existing Credit Agreement captioned “SUBMISSION TO JURISDICTION” and
Section 11.18 of the Existing Credit Agreement captioned “WAIVER OF JURY TRIAL”
are incorporated herein by reference for all purposes. 

16.Entirety, Etc.  This Amendment and all of the other Loan Documents embody the
entire agreement between the parties.  THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 

[This space is left intentionally blank.  Signature pages follow.]

--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LOAN AGREEMENT

AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT – Page 5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

BORROWER:

FIELDPOINT PETROLEUM CORPORATION

By: /s/ Phil Roberson

     Name: Phil Roberson

     Title: President

--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LOAN AGREEMENT

AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT – Signature Page

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LENDER:

CITIBANK, N.A.

By: /s/ James McGinnis

Name: James McGinnis 

      Title:Attorney In Fact, Citibank, N.A. 

--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LOAN AGREEMENT

AND FIFTH AMENDMENT TO FORBEARANCE AGREEMENT – Signature Page